Exhibit 10.16

 

Candela Corporation

 

Amended and Restated Employment Agreement

 

AGREEMENT made as of the      day of November, 2007, by and between Candela
Corporation, a Delaware corporation (the “Company”), and Gerard E. Puorro
(“Puorro” or the “Employee”).

 

WHEREAS, the Company desires to employ Puorro and Puorro desires to be employed
by the Company on the terms and conditions contained herein;

 

WHEREAS, the Company and the Employee originally executed prior versions of this
Agreement on August 4, 1994, March 10, 1999, and April 5, 2007, which agreement
is presently in full force and effect, and the parties wish and hereby intend to
rescind the August 4, 1994 Agreement, the March 10, 1999 Agreement and the
April 5, 2007 Amended and Restated Employment Agreement, and replace them with
the terms and provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:

 


1.   EMPLOYMENT AND TERM.  THE COMPANY HEREBY AGREES TO CONTINUE TO EMPLOY THE
EMPLOYEE AND THE EMPLOYEE HEREBY AGREES TO SERVE AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  THIS AGREEMENT, AND ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL TAKE EFFECT UPON THE DATE FIRST
ABOVE WRITTEN AND SHALL EXPIRE ON DECEMBER 31, 2009 (THE “TERM”); PROVIDED
HOWEVER, THAT COMMENCING ON JANUARY 1, 2010 AND EACH JANUARY 1 THEREAFTER, THE
TERM SHALL BE AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR UNLESS, NOT LATER
THAN 60 DAYS PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM (OR ANY EXTENSION
THEREOF), THE COMPANY SHALL HAVE GIVEN THE EMPLOYEE WRITTEN NOTICE THAT THE TERM
WILL NOT BE EXTENDED.  DURING THE TERM, BOTH THE EMPLOYEE AND THE COMPANY SHALL
HAVE THE RIGHT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME UPON NOTICE TO
THE OTHER PARTY AS PROVIDED IN PARAGRAPH 3 HEREOF SUBJECT TO THE COMPANY’S
OBLIGATION TO PAY TERMINATION BENEFITS UNDER CERTAIN CIRCUMSTANCES AS PROVIDED
IN PARAGRAPHS 3.E AND 3.F.


 


2.   COMPENSATION.


 


A.             SALARY.  IN CONSIDERATION OF ALL OF THE SERVICES TO BE RENDERED
BY THE EMPLOYEE TO THE COMPANY, THE COMPANY WILL PAY THE EMPLOYEE A BASE SALARY
AT THE RATE PER ANNUM APPROVED BY THE COMPENSATION COMMITTEE OR THE FULL BOARD
OF DIRECTORS FROM TIME TO TIME.


 


B.            BENEFITS.  THE EMPLOYEE WILL BE ENTITLED TO CONTINUE TO
PARTICIPATE ON THE SAME BASIS WITH ALL OTHER EMPLOYEES OF THE COMPANY IN THE
COMPANY’S STANDARD BENEFIT PACKAGE GENERALLY AVAILABLE TO ALL OTHER EMPLOYEES OF
THE COMPANY, INCLUDING THE COMPANY’S GROUP HEALTH, DISABILITY, VACATION ACCRUAL,
LONG-TERM CARE AND LIFE INSURANCE PROGRAMS.  THE EMPLOYEE WILL ALSO BE ENTITLED
TO CONTINUE TO PARTICIPATE IN ANY OFFICER-LEVEL LIFE INSURANCE PROGRAM THAT HE
IS CURRENTLY PARTICIPATING IN, ON AT LEAST AS FAVORABLE TERMS AS HIS CURRENT
POLICES PROVIDE FOR.


 


C.            COMPANY CAR.  THE EMPLOYEE WILL BE ENTITLED TO THE USE OF A
COMPANY CAR, LEASED BY THE COMPANY, IN A PRICE RANGE APPROVED BY THE
COMPENSATION COMMITTEE FROM TIME TO TIME.  IN THE EVENT THAT THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED AT ANY TIME BY THE COMPANY FOR REASONS OTHER THAN FOR
JUST CAUSE, THE COMPANY WILL CONTINUE TO MAKE MONTHLY LEASE PAYMENTS ON THE
VEHICLE PAST THE EMPLOYEE’S DATE OF TERMINATION AND UNTIL THE END OF THE LEASE
TERM, AND THEREAFTER PROVIDE THE EMPLOYEE WITH THE OPTION TO PURCHASE THE
VEHICLE AT THE END OF THE LEASE, PROVIDED THERE IS A PURCHASE OPTION AS PART OF
THE ORIGINAL VEHICLE LEASE.


 


3.   TERMINATION AND SEVERANCE.  THE EMPLOYEE’S EMPLOYMENT MAY BE TERMINATED AS
FOLLOWS:

 

1

--------------------------------------------------------------------------------


 


A.             AT THE EMPLOYEE’S OPTION.  SUBJECT TO THE COMPANY’S RIGHT TO
TERMINATE THE EMPLOYEE PURSUANT TO PARAGRAPHS 3.B, 3.C AND 3.D BELOW, THE
EMPLOYEE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR ANY REASON AT ANY TIME UPON
AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE.  IN THE EVENT THE EMPLOYEE
TERMINATES HIS EMPLOYMENT PURSUANT TO THIS PARAGRAPH 3.A, EITHER THE EMPLOYEE OR
THE COMPANY CAN ELECT, PRIOR TO THE EXPIRATION OF THE SIXTY (60) DAY NOTICE
PERIOD PROVIDED ABOVE, THAT THE EMPLOYEE RECEIVE SEVERANCE PAYMENTS PURSUANT TO
PARAGRAPH 3.E HEREOF, WHICH ELECTION BY EITHER PARTY WILL ALSO CAUSE THE
PROVISIONS OF PARAGRAPH 4 HEREOF TO BECOME OPERABLE.  IF NO SUCH ELECTION IS
MADE, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENTS PURSUANT TO
PARAGRAPH 3.E HEREOF.  A FORM OF ELECTION THAT CAN BE USED BY THE EMPLOYEE OR
THE COMPANY IS APPENDED AS EXHIBIT B.


 


B.            UPON DISABILITY OF EMPLOYEE.  IF THE EMPLOYEE BECOMES DISABLED FOR
SUCH PERIOD OF TIME AND UNDER CIRCUMSTANCES WHICH ENTITLE HIM TO RECEIVE
DISABILITY BENEFITS UNDER THE TERMS OF ANY DISABILITY POLICY NOW MAINTAINED OR
TO BE PURCHASED FOR THE EMPLOYEE BY THE COMPANY, THEN THE BOARD OF DIRECTORS OF
THE COMPANY, IN ITS DISCRETION, MAY ELECT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT
BY REASON OF SUCH DISABILITY.  IN THE EVENT OF SUCH TERMINATION THE EMPLOYEE
SHALL BE ENTITLED TO SEVERANCE PAYMENTS PURSUANT TO PARAGRAPH 3.E HEREOF, LESS
THE “BEFORE INCOME TAX” VALUE OF DISABILITY BENEFITS RECEIVED UNDER SAID
DISABILITY POLICY.


 


C.            AT THE ELECTION OF THE COMPANY FOR JUST CAUSE.  NOTWITHSTANDING
PARAGRAPH 3.A, THE COMPANY MAY, IMMEDIATELY AND UNILATERALLY, TERMINATE THE
EMPLOYEE’S EMPLOYMENT FOR JUST CAUSE AT ANY TIME DURING THE TERM OF THIS
AGREEMENT BY NOTICE TO THE EMPLOYEE.  TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
BY THE COMPANY SHALL CONSTITUTE A TERMINATION FOR JUST CAUSE IF SUCH TERMINATION
IS FOR ONE OR MORE OF THE FOLLOWING REASONS:  (I) EMPLOYEE’S CONVICTION IN A
COURT OF LAW OF ANY FELONY, WHICH CONVICTION MAKES HIM UNFIT FOR CONTINUING
EMPLOYMENT, PREVENTS HIM FROM EFFECTIVE MANAGEMENT OF THE COMPANY OR MATERIALLY
ADVERSELY AFFECTS THE REPUTATION OR BUSINESS ACTIVITIES OF THE COMPANY; (II) THE
COMMISSION BY THE EMPLOYEE OF ANY ACT OF FRAUD OR EMBEZZLEMENT, OR THE
MISAPPROPRIATION BY THE EMPLOYEE OF ANY MONEY OR OTHER ASSETS OR PROPERTY
(TANGIBLE OR INTANGIBLE) OF THE COMPANY; OR (III) DISHONESTY OR WILLFUL
MISCONDUCT WHICH ADVERSELY AFFECTS THE REPUTATION OR BUSINESS ACTIVITIES OF THE
COMPANY, OR MISAPPROPRIATION OF FUNDS.


 


D.              AT THE ELECTION OF THE COMPANY FOR REASONS OTHER THAN JUST
CAUSE.  NOTWITHSTANDING PARAGRAPH 3.A, THE COMPANY MAY, IMMEDIATELY AND
UNILATERALLY, TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME WITHOUT JUST CAUSE
BY GIVING WRITTEN NOTICE TO THE EMPLOYEE OF THE COMPANY’S ELECTION SO TO
TERMINATE.  IN THE EVENT THAT THE COMPANY EXERCISES ITS RIGHT TO TERMINATE UNDER
THIS PARAGRAPH 3.D, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS
AND BENEFITS FROM THE COMPANY AS DETERMINED IN ACCORDANCE WITH PARAGRAPHS 3.E
AND 3.F, RESPECTIVELY.


 


E.             SEVERANCE PAYMENTS.  IN THE EVENT THAT THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY IS TERMINATED EITHER (I) AT THE EMPLOYEE’S OPTION AND EITHER
THE EMPLOYEE OR THE COMPANY ELECTS FOR THE EMPLOYEE TO RECEIVE SEVERANCE
PAYMENTS PURSUANT TO PARAGRAPH 3.A, OR (II) AT THE COMPANY’S OPTION PURSUANT TO
PARAGRAPH 3.D, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS FROM
THE COMPANY DURING THE PERIOD BEGINNING ON THE DATE OF THE EMPLOYEE’S
TERMINATION AND ENDING TWO (2) YEARS FROM THE DATE OF TERMINATION (THE
“SEVERANCE PERIOD”); PROVIDED, HOWEVER, THAT IF THE EMPLOYEE IS A “SPECIFIED
EMPLOYEE” (AS THAT TERM IS USED IN SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) ON THE DATE OF HIS TERMINATION OF EMPLOYMENT, THE
MONTHLY PAYMENTS (OR PORTIONS THEREOF) THAT ARE TO BE PAID OR PROVIDED DURING
THE FIRST SIX (6) MONTH PERIOD FOLLOWING THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT SHALL NOT BE PAID OR PROVIDED UNTIL THE FIRST BUSINESS DAY AFTER THE
DATE THAT IS SIX (6) MONTHS FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT
OR, IF THE EMPLOYEE DIES DURING SUCH SIX (6) MONTH PERIOD, ON THE FIRST BUSINESS
DAY AFTER THE DATE OF THE EMPLOYEE’S DEATH.  ANY DELAYED PAYMENT PURSUANT TO THE
PRIOR SENTENCE SHALL INCLUDE THE CUMULATIVE AMOUNT OF ANY AMOUNTS THAT COULD NOT
BE PAID DURING THE SIX (6) MONTH PERIOD FOLLOWING THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT.


 


THE REMAINING MONTHLY PAYMENTS IN THE FIRST YEAR OF THE SEVERANCE PERIOD SHALL
BE PAID IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT PAYROLL PRACTICE FOLLOWING
SUCH SIX (6) MONTH PERIOD.  DURING THE FIRST YEAR OF THE SEVERANCE PERIOD, THE
MONTHLY SEVERANCE PAYMENTS SHALL BE EQUAL TO ONE-HUNDRED PERCENT (100%) OF THE
EMPLOYEE’S MONTHLY SALARY AS OF THE DATE OF TERMINATION.  DURING THE SECOND YEAR
OF THE SEVERANCE PERIOD, SEVERANCE PAYMENTS SHALL BE EQUAL TO FIFTY PERCENT
(50%) OF THE EMPLOYEE’S

 

2

--------------------------------------------------------------------------------


 


MONTHLY SALARY AS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT IF THE
BOARD OF DIRECTORS OF THE COMPANY HAS VOTED TO ELECT AN INDIVIDUAL TO SERVE AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY IMMEDIATELY SUCCEEDING THE
EMPLOYEE’S PERFORMANCE OF DUTIES AS PRESIDENT AND CEO, AND SUCH DESIGNATION OF
SUCCESSOR IS MADE PRIOR TO THE EMPLOYEE’S DATE OF TERMINATION AND CESSATION OF
SERVICE AS CEO, THEN IN SUCH EVENT, DURING THE SECOND YEAR OF THE SEVERANCE
PERIOD, THE MONTHLY SEVERANCE PAYMENTS SHALL BE EQUAL TO ONE-HUNDRED PERCENT
(100%) OF THE EMPLOYEE’S MONTHLY SALARY AS OF THE DATE OF TERMINATION.  ALL
SEVERANCE PAYMENTS SHALL BE MADE IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT
PAYROLL PRACTICES AND WILL BE SUBJECT TO ALL APPLICABLE FEDERAL, LOCAL AND STATE
WITHHOLDING, PAYROLL AND OTHER TAXES.


 


F.             BENEFITS CONTINUATION.  THE EMPLOYEE’S ELIGIBILITY FOR
PARTICIPATION IN THE COMPANY’S HEALTH PLAN OR PLANS TERMINATES AS OF THE
TERMINATION DATE AND THE PARTIES AGREE THAT THE TERMINATION DATE SHALL
CONSTITUTE THE “QUALIFYING EVENT” UNDER THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985 (“COBRA”).  HOWEVER, THE EMPLOYEE MAY ELECT IN
ACCORDANCE WITH COBRA TO CONTINUE COVERAGE UNDER THE COMPANY’S HEALTH PLANS
WHICH ARE AVAILABLE TO ACTIVE EMPLOYEES OF THE COMPANY.  IN THE EVENT THAT THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED EITHER (I) AT THE
EMPLOYEE’S OPTION AND EITHER THE EMPLOYEE OR THE COMPANY ELECTS FOR THE EMPLOYEE
TO RECEIVE SEVERANCE PAYMENTS PURSUANT TO PARAGRAPH 3.A, OR (II) AT THE
COMPANY’S OPTION PURSUANT TO PARAGRAPH 3.D, THEN IN THE EVENT EMPLOYEE ELECTS
CONTINUATION OF COVERAGE UNDER COBRA, THE COMPANY SHALL, DURING THE SEVERANCE
PERIOD, PAY 100% OF THE PREMIUM PAYMENTS FOR HEALTH AND DENTAL INSURANCE
CONTINUATION COVERAGE, AND AFTER THE EXPIRATION OF THE SEVERANCE PERIOD, HEALTH
INSURANCE COVERAGE SHALL BE CONTINUED ONLY TO THE EXTENT REQUIRED BY COBRA AND
ONLY TO THE EXTENT THAT EMPLOYEE TIMELY PAYS THE PREMIUM PAYMENTS FOR SUCH
CONTINUATION OF HEALTH INSURANCE COVERAGE.  IN ADDITION, THE COMPANY SHALL PAY
UP TO $25,000 FOR OUTPLACEMENT SERVICES TO ADVISE THE EMPLOYEE.


 


G.            SUSPENSION OF PAYMENTS AND BENEFITS.  THE COMPANY MAY, IN ITS
DISCRETION, SUSPEND AND CAUSE TO BE FORFEITED ANY OR ALL OF THE FOREGOING
SEVERANCE PAYMENTS AND BENEFITS IN THE EVENT EMPLOYEE MATERIALLY BREACHES THE
PROVISIONS OF THIS AGREEMENT OR THE PROVISIONS OF THE INVENTION DISCLOSURE AND
CONFIDENTIALITY AGREEMENT REFERRED TO IN PARAGRAPH 5 HEREOF.


 


4.   NON-COMPETITION AND NON-SOLICITATION.


 


A.             NON-COMPETITION.  DURING THE TERM OF EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY AND, PROVIDED THE EMPLOYEE OR THE COMPANY HAS ELECTED FOR THE
EMPLOYEE TO RECEIVE SEVERANCE PAYMENTS PURSUANT TO SECTION 3.E, IN WHICH CASE
THEN UNTIL THE EXPIRATION OF THE SEVERANCE PERIOD, IF ANY, (THE “NON-COMPETE
PERIOD”), THE EMPLOYEE WILL NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT,
ALONE OR AS A PARTNER, JOINT VENTURER, OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT,
AGENT, INDEPENDENT CONTRACTOR OR STOCKHOLDER OF ANY COMPANY OR BUSINESS, ENGAGE
IN ANY BUSINESS ACTIVITY WHICH IS OR PLANS TO BE IN COMPETITION IN THE UNITED
STATES WITH ANY OF THE PRODUCTS OR SERVICES MARKETED, DISTRIBUTED, SOLD OR
OTHERWISE PROVIDED BY THE COMPANY AT SUCH TIME.  THE OWNERSHIP BY THE EMPLOYEE
OF NOT MORE THAN ONE PERCENT OF THE SHARES OF STOCK OF ANY CORPORATION HAVING A
CLASS OF EQUITY SECURITIES ACTIVELY TRADED ON A NATIONAL SECURITIES EXCHANGE OR
ON NASDAQ SHALL NOT BE DEEMED, IN AND OF ITSELF, TO VIOLATE THE PROHIBITIONS OF
THIS PARAGRAPH.


 


B.            NON-SOLICITATION.  DURING THE NON-COMPETE PERIOD, THE EMPLOYEE
WILL NOT, DIRECTLY OR INDIRECTLY, EMPLOY ANY PERSON WHO IS EMPLOYED BY THE
COMPANY AT ANY TIME DURING THE TERM HEREOF, OR IN ANY MANNER SEEK TO INDUCE ANY
SUCH PERSON TO LEAVE HIS OR HER EMPLOYMENT WITH THE COMPANY.  IN ADDITION, THE
EMPLOYEE WILL NOT KNOWINGLY PERMIT ANY COMPANY OR BUSINESS ORGANIZATION IN WHICH
THE EMPLOYEE IS AN OFFICER OF DIRECTOR OR WHICH IS DIRECTLY OR INDIRECTLY
CONTROLLED BY THE EMPLOYEE, TO EMPLOY OR IN ANY MANNER SEEK TO INDUCE ANY SUCH
PERSON TO LEAVE HIS OR HER EMPLOYMENT WITH THE COMPANY.


 


C.            IRREPARABLE HARM.  THE EMPLOYEE AGREES THAT THE BREACH OF THIS
PROVISION BY THE EMPLOYEE WILL CAUSE IRREPARABLE DAMAGE TO THE COMPANY AND THAT
IN THE EVENT OF SUCH BREACH THE COMPANY SHALL HAVE, IN ADDITION TO ANY AND ALL
REMEDIES OF LAW, THE RIGHT TO AN INJUNCTION, SPECIFIC PERFORMANCE OR OTHER
EQUITABLE RELIEF TO PREVENT THE VIOLATION OF THE EMPLOYEE’S OBLIGATIONS
HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


D.              SURVIVAL.  THE EMPLOYEE HEREBY AGREES AND UNDERSTANDS THAT THE
EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT REGARDLESS OF THE MANNER OF SUCH TERMINATION AND SHALL BE
BINDING UPON THE EMPLOYEE’S HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.


 


5.   INVENTION DISCLOSURE AND CONFIDENTIALITY AGREEMENT.  THE EMPLOYEE
ACKNOWLEDGES THAT HE ENTERED INTO THE INVENTION DISCLOSURE AND CONFIDENTIALITY
AGREEMENT IN THE FORM ATTACHED HERETO AS APPENDIX A EFFECTIVE AS OF APRIL 10,
1989, AND THAT SUCH AGREEMENT IS BINDING UPON HIM AND REMAINS IN FULL FORCE AND
EFFECT.


 


6.   SUCCESSOR TO EMPLOYEE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE
EMPLOYEE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO THE EMPLOYEE OR
HIS FAMILY HEREUNDER IF THE EMPLOYEE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS,
UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR ADMINISTRATORS OF
THE EMPLOYEE’S ESTATE.


 


7.   GENERAL PROVISIONS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  THIS AGREEMENT
AND THE INVENTION DISCLOSURE AND CONFIDENTIALITY AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR NEGOTIATIONS, UNDERSTANDINGS OR AGREEMENTS CONCERNING THE SUBJECT
MATTER HEREOF AND THEREOF, WHETHER ORAL OR WRITTEN, INCLUDING THE AGREEMENTS
BETWEEN THE EMPLOYEE AND THE COMPANY DATED APRIL 10, 1989, AUGUST 4, 1994, THE
LETTER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY DATED SEPTEMBER 12, 1996,
MARCH 10, 1999, AND APRIL 5, 2007.  NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT SHALL NOT AFFECT THE EXECUTIVE’S RIGHTS UNDER THE CANDELA CORPORATION
EXECUTIVE RETENTION AGREEMENT DATED [        ], 2007, AS MAY BE AMENDED FROM
TIME TO TIME (THE “RETENTION AGREEMENT”).  EXCEPT AS PROVIDED IN
SECTION 4.2(B) OF THE RETENTION AGREEMENT, THE EXECUTIVE SHALL IN NO EVENT BE
ENTITLED TO RECEIVE SEVERANCE PAYMENTS OR BENEFITS UNDER THIS AGREEMENT IF HE IS
ENTITLED TO RECEIVE SEVERANCE PAYMENTS OR BENEFITS UNDER THE RETENTION
AGREEMENT.  THIS AGREEMENT MAY BE MODIFIED, AND THE RIGHTS AND REMEDIES OF ANY
PROVISION HEREOF MAY BE WAIVED, ONLY IN WRITING, SIGNED BY BOTH THE COMPANY AND
THE EMPLOYEE.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS AGREEMENT BUT THIS
AGREEMENT SHALL BE CONSTRUED AND REFORMED TO THE FULLEST EXTENT POSSIBLE.  IF
ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON
BE HELD TO BE EXCESSIVELY BROAD AS TO SCOPE, ACTIVITY, SUBJECT OR OTHERWISE SO
AS TO BE UNENFORCEABLE AT LAW, SUCH PROVISION SHALL BE CONSTRUED BY THE
APPROPRIATE JUDICIAL BODY BY LIMITING OR REDUCING IT OR THEM, SO AS TO BE
ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH APPLICABLE LAW AS IT SHALL
THEN APPEAR.  THE LANGUAGE OF ALL PARTS OF THIS AGREEMENT SHALL IN ALL CASES BE
CONSTRUED AS A WHOLE ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY FOR OR
AGAINST EITHER OF THE PARTIES.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
A CONTRACT OF EMPLOYMENT FOR A SPECIFIC TERM OR CREATE ANY OBLIGATION ON THE
PART OF THE COMPANY OR ANY OTHER PERSON OR ENTITY TO CONTINUE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY.  EMPLOYEE MAY NOT ASSIGN ANY OF HIS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION; THE RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING UPON, THE SUCCESSORS AND
ASSIGNS OF THE COMPANY.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  FOR ALL PURPOSES UNDER THIS AGREEMENT, REFERENCES TO TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT AND SIMILAR TERMS SHALL BE INTERPRETED TO MEAN
“SEPARATION FROM SERVICE,” AS THAT TERM IS USED IN SECTION 409A OF THE CODE, AND
THE EMPLOYEE’S EMPLOYMENT SHALL NOT BE DEEMED TO HAVE TERMINATED FOR PURPOSES OF
PARAGRAPH 3.D OR 3.E UNLESS AND UNTIL A SEPARATION FROM SERVICE SHALL HAVE
OCCURRED FOR PURPOSES OF SECTION 409A OF THE CODE.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

Appendix A

 

INVENTION DISCLOSURE AND

CONFIDENTIALITY AGREEMENT

FOR EXECUTIVE OFFICERS

 

CANDELA CORPORATION

530 Boston Post Road

Wayland, Massachusetts 01778

 

RECITALS

 

A.            CANDELA CORPORATION (the “Company”) is involved in an extremely
competitive industry in which confidentiality is a valuable asset.

 

B.            This Agreement addresses the issues of disclosure and assignment
of inventions and copyrightable material, and nondisclosure of confidential
information and trade secrets.

 

C.            This Agreement was made available to me several days prior to the
date hereof so as to provide me with an adequate amount of time in which to read
the entire Agreement and review its provisions with my counsel and advisors.

 

D.            The importance of the matters that are the subject of this
Agreement was explained to me by the Company.

 

E.             The Company has given me the opportunity to inquire as to the
meaning of the provisions of this Agreement and has adequately answered all
questions I have posed to the Company.

 

F.             I understand the meaning and effect of the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the covenants herein and for other good and
valuable consideration including my employment by the Company or continuation of
such employment, or the receipt of compensation including:  salary, increase in
salary, bonuses or stock options, I hereby covenant and agree with the Company
(which term shall include any parent, subsidiary or successor to CANDELA
CORPORATION) as follows:

 

ARTICLE I

 

Disclosure of Inventions

 

I agree that I will communicate in writing to the Board of Directors of the
Company, or such officer or individual as the Board of Directors of the Company
may from time to time designate, promptly after being requested, a full and
complete disclosure of any and all research and other information, inventions,
discoveries and improvements made, developed and/or conceived and/or reduced to
practice by me alone or jointly with others (i) while in the employ of the
Company and (ii) during a one (1) year period following the termination of my
employment or other association with the Company but as a direct result of such
employment.

 

This provision shall only apply to products or improvements to such products
sold or contemplated to be sold by the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

 

Assignment of Inventions

 

2.1           I agree to, and hereby do, assign and transfer to the Company, or
its nominee or designee (without any separate remuneration or compensation to me
other than the wages and/or salary received, or compensation assigned to me from
time to time in the course of my aforesaid employment), all my right, title and
interest throughout the world in and to any research and other information,
inventions, discoveries and improvements, together with the right to file and/or
own wholly and without restriction applications for United States and foreign
patents and trademarks and any patent and trademark issued or issuing thereon. 
I will promptly disclose to the Company the research and other information,
inventions, discoveries and improvements specified thereon, (i) while in the
employ of the Company and (ii) during a one (1) year period following the
termination of my employment or other association with the Company but as a
direct result of such employment.  I agree to execute all appropriate patent
applications for securing all United States and foreign patents on all such
inventions, discoveries and improvements and to do, execute and deliver any and
all acts and instruments that may be necessary or proper to vest all such
inventions, discoveries and improvements and patents (both United States and
foreign) in the Company, or its nominee or designee, and to enable the Company,
or its nominee or designee, to obtain all such letters patent; and that I will
render to the Company, or its nominee or designee, all such assistance as it may
require in the prosecution of all such patent applications and applications for
the reissue of such patents, but the expense of all such assignments and patent
applications or all other proceedings referred to hereinabove, shall not be a
charge upon me.  I will execute, upon request. documents which secure to the
Company the interests here conveyed, provided that all fees or payments
connected with the execution of the documents shall not be a charge upon me.

 

2.2           1 will assist, upon request, in locating writings and other
physical evidence of the making of my inventions and provide unrecorded
information relating to them, and give testimony in any proceeding in which any
of my inventions of any application or patent directed thereto may be involved
provided that compensation shall be paid for such services.  To the extent
reasonably feasible, the Company will use its best efforts to request such
assistance at times and places as will least interfere with any other employment
of mine.

 

2.3           Any invention relating to the Company’s business disclosed by me
within one (1) year following the termination of my employment shall be deemed
to be a “Company” or “other” invention, unless proved to have been conceived
after such termination.

 

2.4           I agree that there are no inventions excluded by this Agreement
except those I have enumerated and described in Exhibit A of this Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

Unauthorized Disclosure

 

3.1           I agree that I will not, without first obtaining the written
approval of the Board of Directors of the Company, or of such officer or
individual as the Board of Directors of the Company may from time to time
designate, divulge or disclose to anyone outside the Company, whether by private
communications or by public address or publication, or otherwise, any
information not already lawfully available to the public concerning any
inventions, developments, specifications, technical and engineering data,
methods or reports relating to the business of the Company, or any other
corporation, firm or person for whom the Company is conducting or shall conduct
research services or is providing, or shall provide other services, whether
supplied by the Company, or such other corporation, firm or person, or whether
made, developed and/or conceived by me or by others in the employ of the
Company.  All originals and copies of any such specifications, technical and
engineering data, methods of reports, or other written materials relating to the
business of the Company, however and whenever produced, shall be the sole
property of the Company, not to be removed from the premises or custody of the
Company without in each instance first obtaining written consent or
authorization of the Board of Directors or of such officer or individual as the
Board of Directors of the Company may from time to time designate, and shall be
surrendered to the Company upon termination of my employment.

 

3.2           In addition, I agree that I will not directly or indirectly
publish or cause to be published any article containing or disclosing any
information about the Company or reported or received by the Company from any
corporation, firm or person with whom the Company shall be under contract to
provide research service, without the prior written authorization of the Board
of Directors of the Company or of such officer or individual as the Board of
Directors may from time to time designees.

 

3.3           I acknowledge that the Company from time to time may have
agreements with other persons or with the United States government or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work thereunder or regarding the
confidential nature of such work.  I agree to be bound by all such obligations
and restrictions and to take all action necessary to discharge the Company’s
obligations.

 

ARTICLE IV

 

Copyright

 

I will promptly disclose to the Company all copyrightable material which I
produce, compose or write, individually or in collaboration with others, which
arises out of work delegated to me by the Company; and, at the expense of the
Company, I will assign to it all my interest in such copyrightable material and
will sign all papers and do all other acts necessary to assist the Company to
obtain copyright on such material in any and all countries.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

 

Trade Secrets

 

5.1           I will not during my employment by the Company or afterwards,
disclose to others or use for my own benefit any trade secrets acquired by me
from the Company, its customers, suppliers, consultants or affiliates, except to
the extent that the disclosure of such trade secrets is necessary to perform my
duties and fulfill my responsibilities as an employee to the Company.  (A trade
secret is information not generally known to the trade which gives the Company
an advantage over its competitors.  Trade Secrets can include, by way of example
only, products under development, production methods and processes, sources of
supply materials used in manufacture, customer lists, cost of parts and
materials, marketing plans and strategies, price lists, information concerning
the filing or pendency of patent applications, and documents marked
“confidential”.)

 

5.2           I represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep confidential proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company, and I will not
disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer or
others.  I agree not to enter into any agreement either written or oral in
conflict herewith.

 

ARTICLE VI

 

Former Employers

 

6.1           I represent and warrant that my employment by the Company will not
conflict with and will not be constrained by any prior or current employment,
consulting agreement or relationship whether oral or written.  I represent and
warrant that I do not possess confidential information arising out of such
employment, consulting agreement or relationship which, in my best judgment,
would be utilized in connection with my employment by the Company.

 

6.2           If I should find that confidential information belonging to any
other person or entity might be usable in connection with the Company’s
business, I will not intentionally disclose to the Company any confidential
information belonging to any of my former employers; but during my employment by
the Company I will use in the performance of my duties all information which is
generally known and used by persons with training and experience comparable to
my own all information which is common knowledge in the industry or otherwise
legally in the public domain.

 

ARTICLE VII

 

Arbitration

 

Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach thereof, if not earlier resolved by the parties hereto, shall be
settled by arbitration in accordance with the rules then in force of the
American Arbitration Association.  This Agreement to arbitrate shall be
enforceable and judgment upon any award rendered by all or a majority of the
arbitrators may be entered in any court having jurisdiction.  The arbitration
shall be held in Boston, Massachusetts.  This agreement shall be governed by and
enforced in accordance with the laws of Massachusetts.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of Inventions Excluded from this Agreement. (If none, write “none”.)

 

Name of Invention

 

Description

1. NONE

 

 

2.

 

 

3.

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Election For Use by

Either the Employee or the Company

 

Pursuant to Section 3.A of that certain Amended and Restated Employment
Agreement (the “Agreement”) dated November     , 2007, between Gerard E. Puorro
(the “Employee”) and Candela Corporation (the “Company”), the Employer has
provided at least sixty (60) days’ prior written notice (the “Notice Period”)
that the Employee has elected to terminate his employment with the Company. 
Therefore,

 

EITHER:

 

A.            The Employee hereby elects, prior to the expiration of the Notice
Period mentioned above, that the Employee shall receive severance payments
pursuant to the Agreement.  This Notice is to be delivered to the Company prior
to the end of the Notice Period.

 

 

 

Employee:

 

 

 

 

 

 

 

OR:

 

B.            The Company hereby elects, prior to the expiration of the Notice
Period mentioned above, that the Employee shall receive severance payments
pursuant to the Agreement.  This Notice is to be delivered to the Company prior
to the end of the Notice Period.

 

 

 

Candela Corporation

 

 

 

 

 

By:

 

 

 

IF NEITHER THE EMPLOYEE NOR THE COMPANY EXECUTES AN ELECTION, AND DELIVERS SAME
TO THE OTHER PARTY, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY SEVERAND PAYMENTS
PURSUANT TO PARAGRAPH 3.E OF THE AGREEMENT.

 

10

--------------------------------------------------------------------------------